NO. 12-20-00112-CR

                             IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

GARY WAYNE PRITCHETT, JR.,                     §      APPEAL FROM THE 173RD
APPELLANT

V.                                             §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                       §      HENDERSON COUNTY, TEXAS

                                MEMORANDUM OPINION
       Gary Wayne Pritchett, Jr. appeals his conviction for manufacture or delivery of a
controlled substance. In one issue, Appellant challenges the trial court’s admission of the
methamphetamine found in his pocket. We affirm.


                                        BACKGROUND
       Appellant was charged by indictment with manufacture or delivery of a controlled
substance, enhanced by two prior felony convictions. He pleaded “not guilty,” and the matter
proceeded to a jury trial.
       At trial, the evidence showed that Henderson County Sheriff’s Deputies Jonathan Daille,
Jimmy Spurger, and Luke Rachel went to a Mabank residence to execute an arrest warrant for
Sherdell Shelton. Rachel went to the back door, and Daille and Spurger knocked at the front
door. A woman answered and told the deputies that Shelton was in the back bedroom. She yelled
that the police were there and left the scene. Daille and Spurger walked down the hall and
stopped Shelton as he was hurriedly exiting the bedroom. They arrested Shelton in the hall just
outside the bedroom door. Daille heard voices coming from the bedroom.
       After arresting Shelton, Deputy Daille stepped inside the bedroom “to be sure there was
no one with weapons that was going to come out as we were, you know, leaving the residence.”
In the bedroom, Daille saw what appeared to be methamphetamine in plain view on a dresser.
Two other people, Appellant and Julie Shaid, were in the bedroom. No one claimed ownership of
the methamphetamine, and the deputies arrested both Appellant and Shaid for its possession.
During a search of Appellant’s person incident to his arrest, Deputy Spurger found what was
later determined to be 13.15 grams of methamphetamine in his pants pocket. A subsequent
search of the residence pursuant to a search warrant revealed “multiple baggies for narcotics and
scales.”
       Ultimately, the jury found Appellant “guilty” as charged. Appellant pleaded “true” to the
enhancement paragraphs, and the trial court assessed his punishment at imprisonment for twenty-
eight years. This appeal followed.


                                   ADMISSIBILITY OF EVIDENCE
       In Appellant’s sole issue, he argues that the trial court erred by admitting the
methamphetamine found in his pocket over his Fourth Amendment objection because the
deputies’ protective sweep of the bedroom was illegal.
Standard of Review and Applicable Law
       We review a trial court’s decision on the admissibility of evidence under an abuse of
discretion standard. Johnson v. State, 490 S.W.3d 895, 908 (Tex. Crim. App. 2016). A trial
court abuses its discretion when its decision falls outside the zone of reasonable disagreement.
Id. If the trial court’s evidentiary ruling is correct under any applicable theory of law, it will not
be disturbed even if the trial court gave a wrong or insufficient reason for the ruling. Id.
       The Fourth Amendment guarantees “[t]he right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures[.]” U.S. CONST.
amend. IV. A search conducted without a warrant issued upon probable cause is per se
unreasonable, subject only to a few specifically established and well-delineated exceptions.
Schneckloth v. Bustamonte, 412 U.S. 218, 219, 93 S. Ct. 2041, 2043, 36 L. Ed. 2d 854 (1973).
       A “protective sweep” is a quick and limited search of premises, incident to an arrest and
conducted to protect the safety of police officers or others. Maryland v. Buie, 494 U.S. 325, 327
110 S. Ct. 1093, 1094, 108 L. Ed. 2d 276 (1990); Reasor v. State, 12 S.W.3d 813, 815 (Tex.
Crim. App. 2000). As an incident to an in-home arrest, police officers may, as a precautionary
matter and without probable cause or reasonable suspicion, look in closets and other spaces



                                                  2
immediately adjoining the place of arrest from which an attack could be immediately launched.
Buie, 494 U.S. at 334, 110 S. Ct. at 1098. Beyond that, there must be articulable facts that, taken
together with the rational inferences from those facts, would warrant a reasonably prudent officer
in believing that the area to be swept harbors an individual posing a danger to those on the arrest
scene. Id.
Analysis
       At trial, Appellant objected to the admission into evidence of the methamphetamine
found in his pocket on the grounds that the search and seizure of his person and the seizure of the
methamphetamine were executed without a warrant or warrant exception. The trial court
overruled the objection and admitted the methamphetamine into evidence but included the
following instructions in the jury charge:

         “Protective sweep” is a quick and limited search of premises, incident to an arrest and
         conducted to protect the safety of police officers or others, and can be conducted only if the
         officer possesses an objectively reasonable belief, based on specific and or articulable facts,
         that a person in that area poses a danger to that police officer or to other people in the area.

         ....

         Now, if you find from the evidence beyond a reasonable doubt that the peace officers in this
         case conducted a quick and limited search of the premises, from an objectively reasonable
         belief possessed by the officers, based on specific and or articulable facts, that a person in that
         area posed a danger to those police officers or to other people in the area, then you shall find
         that procedure to be a lawful exercise of law enforcement authority. If you do not so find and
         believe beyond a reasonable doubt, or if you have a reasonable doubt thereof, then such
         protective sweep would be illegal and in such event the jury will disregard the evidence
         relative to the protective sweep and you will not consider such evidence for any purpose
         whatsoever and you will return a verdict of not guilty.



       In Appellant’s closing argument, he argued that the deputies entered the bedroom
illegally because they did not have an objectively reasonable belief based on specific, articulable
facts that a person in the bedroom posed a danger to the police officers or others. He makes the
same argument on appeal.
       However, Appellant fails to recognize that under Buie, the police may, “as a
precautionary matter and without probable cause or reasonable suspicion, look in closets or
other spaces immediately adjoining the place of arrest from which an attack could be launched.”
494 U.S. at 334, 110 S. Ct. at 1098 (emphasis added). The evidence in this case shows that
Shelton was arrested in the hall just outside the bedroom. Deputy Daille entered the bedroom to


                                                         3
ensure that no one with weapons was present who might appear as they were leaving the
residence. Under these circumstances, Daille’s cursory sweep of the bedroom immediately
adjacent to the site of the arrest was permissible even without probable cause or reasonable
suspicion. See id.; see also United States v. Charles, 469 F.3d 402, 404 (5th Cir. 2006) (officer’s
cursory sweep of storage unit immediately adjacent to site of arrest was permissible without
probable cause or reasonable suspicion). Because Daille’s entrance into the bedroom was lawful,
the trial court did not err by overruling Appellant’s objection to the admission of the
methamphetamine. See Johnson, 490 S.W.3d at 908. Accordingly, we overrule Appellant’s sole
issue.


                                                  DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.



                                                                 BRIAN HOYLE
                                                                    Justice


Opinion delivered April 14, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             APRIL 14, 2021


                                         NO. 12-20-00112-CR


                                GARY WAYNE PRITCHETT, JR.,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                                Appeal from the 173rd District Court
                    of Henderson County, Texas (Tr.Ct.No. CR19-0501-173)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.